DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 9, and 14 are objected to because of the following informalities: The claims cite “the line” without sufficient antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (EP 950752).
Regarding to claims 1, 6, 11:
	Williams discloses a self-directed garment assembly method comprising:
                       loading into memory a template of patterns forming a garment (FIG. 1, step 10: PATTERN PIECE TEMPLATES);
                       retrieving from memory, at least one data record specifying at least one assembly instruction for assembling the garment from the patterns of the template (FIG. 1, step 20: PRINT DESIGN TEMPLATES);
                      embedding the at least one assembly instruction adjacent to at least one of the patterns of the template (FIG. 1, step 30: CUTTING and PRINTING MARKER are embedded to the patterns); and,
                       printing the template with the at least one assembly instructions onto fabric selected as a basis for the garment (FIG. 1, steps 50-60: Printing on the fabric sheet/pieces).
Regarding to claims 2-5, 7-10, 12-15: wherein the assembly instruction is a line demarcating a location for cutting (column 2, lines 19-27), wherein the assembly instruction is a line indicating a location for sewing, wherein the assembly instruction further includes a textual instruction corresponding to the line, wherein the assembly instruction is a list of ordered steps of cutting and sewing (It is conventional that the line is indicated the location for cutting and for sewing later as disclosed in Lai (US 2010/0174400, FIGs. 8-9, paragraph [0040])).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853